DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lawrence Drasner on May 4, 2022.
In claim 14, line 1, change –claim 15—to **claim 13**.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, and 5,  and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of “ configuring the I/O module when the received key ID does not correspond to the at least one key ID stored on the fieldbus controller, wherein the configuring includes: generating by the fieldbus controller a new key ID, communicating the new key ID to the I/O module, and storing the new key ID on the fieldbus controller and the I/O module, and concluding the I/O module is configured when the received key ID corresponds to the at least one key ID stored on the fieldbus controller.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184    



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184